Citation Nr: 1526870	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Christine K. Clemens, Attorney
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The March 2012 rating decision reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, but ultimately denied service connection for the disability.  The rating decision also denied service connection for a skin disability and an increased rating for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in February 2013, indicating his disagreement with all aspects of the rating decision.  However, the agency of original jurisdiction (AOJ) construed the NOD as limiting the appeal to the issues of service connection for bilateral hearing loss disability and an increased rating for PTSD.  The Veteran perfected an appeal for the issues after receiving a statement of the case (SOC) in October 2013.  The Veteran never received a SOC for his claim of entitlement to service connection for a skin disability, even though his February 2013 NOD clearly expressed an intent for appellate review regarding all issues addressed by the March 2012 rating decision.  Thus, the issue has been added to the title page of this decision, although it was not certified to the Board.

The January 2014 rating decision denied entitlement to service connection for tinnitus and confirmed and continued the denial for bilateral hearing loss disability.  Notice of the decision was mailed to the Veteran on January 25, 2014.  The Veteran filed a timely NOD regarding the decision on January 23, 2015.  The Veteran has not received a SOC regarding the issue of entitlement to service connection for tinnitus.  As such, the issue is included in the present appeal.
The issue of entitlement to a TDIU has also been added to the title page of this decision, as the appeal of an increased rating encompasses a TDIU claim when unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled for a hearing before the Board in September 2014.  In August 2014, the Veteran withdrew his hearing request.  

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a skin disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received since the October 1969 rating decision, which denied entitlement to service connection for bilateral hearing loss disability, pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  During the rating period on appeal to March 19, 2013, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Since March 20, 2013, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not resulted in total occupational and social impairment. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for entitlement to a 70 percent rating for PTSD, and no higher, have been met since March 20, 2013, and no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in January 2012 and December 2013.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran elected not to appear at a hearing regarding his claim.  

An October 2014 brief submitted by the Veteran's attorney asserts that the Veteran has not been provided an examination for his PTSD since February 2012; however,   the Veteran was provided an examination in March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained. The claims file includes 2012 and 2014 VA examination reports.  The reports are predicated on a review of the claims file, to include diagnostic testing, the Veteran's reported symptoms, and the Veteran's medication use.  Adequate rationale has been provided for the opinions offered.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Legal Criteria

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of entitlement to service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence - Bilateral Hearing Loss Disability

In an October 1969 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability, citing no evidence of a current diagnosis for the disability.  At the time of the last final denial, the evidence included the Veteran's STRs which noted partial deafness in the right ear upon separation in March 1969, and normal hearing in the left ear.  A September 1969 VA examination, also in evidence at that time, reflected normal hearing in the right ear, and abnormal hearing in the left ear at the 4,000 Hz level.  The VA examination report reflected that the Veteran did not have bilateral hearing loss disability for VA purposes.  The Veteran received notice of the decision, but did not submit a NOD or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

In this case, there is new and material evidence that warrants a reopening of the Veteran's claim.  A November 2010 VA examination report reflects that the Veteran has bilateral hearing loss disability for VA purposes.  This evidence was not previously of record, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (noting new and material evidence as to each previously unproven element of a claim is not necessary to warrant reopening).  

Entitlement to an Increased Rating for PTSD

The Veteran's PTSD is rated as 50 percent disabling.  In a January 2012 statement, the Veteran asserted that a higher rating was warranted.  As the Veteran's increased rating claim was received by VA on January 30, 2012 the rating period on appeal is potentially from January 30, 2011, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F. 3d 979 (Fed. Cir. 2010).  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.

A February 2012 VA examination report reflects the opinion of the examiner that the Veteran's symptoms are "moderate"; he was also assigned a GAF score of 55.  The examiner noted that there was no marked or severe impairments in the Veteran's ability to attend to the activities of daily living.  The examiner also noted the Veteran's relationship with his wife was positive, despite period of irritability on his part; his hygiene and grooming were good; and his insight and judgement were fair to good.  The Veteran reported that he had stopped working in 1999 due to a back disability.  Although he reported some prior work problems due to his PTSD, to include suspensions for fighting, this was more than a decade prior to the rating period on appeal.  

During the 2012 examination, the Veteran made good eye contact, had speech which was generally relevant, coherent and productive, and had thought processes which were rational and goal directed.  There was no evidence of  hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors.  The Veteran was oriented times three.  Although the Veteran reported some memory and concentration problems, his memory and concentration were intact upon examination.  (The examiner noted that his reported symptoms could be due to his medication.)  The examiner found, upon interview and observational data, that the Veteran's remote memory, language skills, basic comprehension and executive functions were grossly intact.  The Veteran's mood was noted to be "mildly" depressed and his affect was appropriate with some "mild" constriction.  

The 2012 examiner reported that there was no evidence of any significant change in the Veteran's symptoms since his January 2008 examination.  The examiner stated that the symptoms were neither significantly worse nor better and remain "moderate".  In providing a finding that the Veteran's symptoms were moderate, the examiner considered the Veteran's numerous complaints, to include having nightmares, moderate social anxiety, hypervigilance, problems enjoying social activities, anger, exaggerated startle reflex, mild depression, decreased self-esteem, and irritability. 

In subsequent treatment sessions in July and September 2012, the Veteran was assigned GAF scores of 65 and 58, respectively.  These scores are more consistent with a 50 percent rating as they indicate mild to moderate occupational and social impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Thus, an increased 70 percent rating is not warranted prior to the documented increase in symptomatology to a level described as "intermittently moderate to severe" in March 2013.  The evidence does not reflect that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas (e.g. in judgement and thinking).   

During a March 2013 treatment session with a VA psychiatrist, the Veteran reported his anxiety and hypervigilance had increased since his last treatment session in September 2012.  He also reported unprovoked irritability towards his wife and social isolation.  He expressed interest in group therapy due to the worsening of his symptoms.  At the conclusion of the March 2013 treatment session, the VA psychiatrist assigned a GAF score of 51 and adjusted the Veteran's medication management program to assuage the increased symptomatology.  Although the Veteran reported an increase in severity sometime after September 2012, the March 2013 record is the first clinical evidence which supports such an increase which would warrant a higher rating. 

The GAF score assigned by the March 2013 examiner indicates increased occupational and social impairment when compared with prior examinations and treatment notes.  The Veteran's GAF scores in prior treatment sessions in July and September 2012 were 65 and 58, respectively.  The Veteran had subsequent treatment sessions in May, June, July, and August 2013, in which GAF scores in the low 50s were assigned.  These lower scores are consistent with the reports of increased symptomatology related by the Veteran.  VA psychiatrists documented issues related to social isolation and avoidance, mild psychomotor retardation, and constricted affect.  They also noted strain in the Veteran's relationship with his wife, which had previously been one of his only healthy social or familial relationships.

A March 2014 VA examiner confirmed the Veteran had experienced an increase in anxiety, hypervigilance, and social isolation since his last VA examination in February 2012.  The March 2014 examiner noted symptoms such as depressed mood; chronic sleep impairment; memory loss; disturbances in mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful situations, including work or a worklike setting; and neglect of personal appearance and hygiene.  She described the Veteran's symptoms as "intermittently moderate to severe."  The previous VA examiner had described the Veteran's symptoms as "moderate" in February 2012.  

Statements from the Veteran's brothers and sister also endorse symptoms including depression; unprovoked irritability; difficulty in adapting to stressful situations, including work or a worklike setting; and an inability to establish and maintain effective relationships.  

Ultimately, the record establishes the Veteran's PTSD symptoms have more closely approximated the 70 percent criteria since March 2013.  

This finding coincides with a drop in the Veteran's GAF scores and is underscored by the assessment of the March 2014 VA examiner who found that the Veteran had experienced an increase in anxiety, hypervigilance, and social isolation since his last VA examination in February 2012.  She also noted other symptoms found in the 70 percent rating criteria, such as impaired impulse control, neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work life setting).  

While the March 2014 examiner indicated the Veteran's level of occupational and social impairment is best summarized as occupational and social with reduced reliability and productivity on the examination form, her opinion indicates the Veteran's symptoms are intermittently severe.  In giving the Veteran the benefit of the doubt, the Board finds that his symptoms support a 70 percent rating. See 38 C.F.R. § 4.7.  Furthermore, her opinion indicates the Veteran's current medication management program is fundamental to controlling the severity of his symptoms.  Generally, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

A 70 percent rating is not warranted prior to March 2013 because the evidence indicates the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity prior to that date.  As previously noted, a February 2012 VA examiner described the Veteran's symptoms as "moderate" and assigned a 55 GAF score.  She commented there were no marked or severe impairments in the Veteran's ability to attend to the activities of daily living.  The examiner also noted the Veteran's relationship with his wife was positive, despite period of irritability on his part; his hygiene and grooming were good; and his insight and judgement were fair to good.  In subsequent treatment sessions in July and September 2012, VA psychiatrist assigned GAF scores of 65 and 58, respectively.  These scores are more consistent with a 50 percent rating as they indicate mild to moderate occupational and social impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Thus, an increased 70 percent rating is not warranted prior to the documented increase in symptomatology to a level described as "intermittently moderate to severe" in March 2013.  

A 100 percent rating is not warranted at any point in the appeal period as the Veteran's PTSD has not resulted in total occupational and social impairment.  The Veteran maintains a relationship with his wife and other close family members, even though these relationships have been strained.  Although the Veteran has not worked during the rating period on appeal, no examiner has provided a competent opinion that the Veteran's PTSD symptoms cause total occupational and social impairment.  In addition, the Board has considered that the Veteran does not have symptoms such as delusions, hallucinations, or grossly inappropriate behavior, disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, to the extent that would cause total impairment.  He has also not been found to be a persistent danger of hurting self or others.  The competent evidence does not reflect that even without medication and/or treatment, the severity of his PTSD would cause total occupational and social impairment. 

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as noted in the introduction, the Veteran's claim for an increased rating for PTSD encompasses a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, discussion of the merits of a TDIU is unnecessary at this point because the issue is inextricably intertwined with the Veteran's pending claims for service connection, as discussed in more detail in the remand section below. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to a 70 percent rating for PTSD, and no higher, effective from March 20, 2013, and no earlier, is granted subject to the laws and regulations controlling the award of monetary benefits.

REMAND

Bilateral Hearing Loss Disability

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  A medical examiner must provide a "reasoned medical explanation connecting" observations and conclusions.  

A November 2010 VA examiner determined that it is not likely that the Veteran's current bilateral hearing loss disability is attributable to in-service acoustic trauma because his hearing was within normal limits during a VA examination in September 1969 shortly after he was discharged from service.  The Court of Appeals for Veterans Claims (Court) has held that the absence of hearing loss at service separation, or shortly thereafter, does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155 (1993).  

Furthermore, the November 2010 examiner did not address the fact that the Veteran's March 1969 separation examination noted partial deafness in his right ear.  The examiner also failed to discuss the shift in the Veteran's left ear auditory thresholds from the March 1969 separation examination to the September 1969 VA examination, which revealed the Veteran's auditory threshold was 25 decibels at 4,000 Hz.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  As the November 2011 opinion does not discuss the full history of the Veteran's disability or the possibility of delayed onset hearing loss, it is inadequate for evaluation purposes.  Thus, a supplemental opinion is warranted.  The clinician should consider the evidence noted above, as well as post service noise exposure.  (See August 13, 2010 audiology consult.)



Tinnitus
Skin Disability

As noted in the introduction, the Veteran submitted a timely NOD regarding the rating decisions that denied entitlement to service connection for tinnitus and a skin disability.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The issue of entitlement to a TDIU is remanded because it is inextricably intertwined with the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a skin disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran regarding his claims of entitlement to service connection for tinnitus and a skin disability.  Only if the Veteran completes an appeal as an issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

2.  Obtain a supplemental opinion from the November 2010 examiner, or an appropriate clinician, as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss disability is causally related to active service.   

The clinician should consider the following: a.) the finding of partial deafness in the Veteran's right ear at separation from service; b.) any relevant auditory threshold shift from separation to September 1969; c.) post service work in a steel mill for 18 years with hearing protection when required; d.) post service work in construction without hearing protection; e.) recreational hunting; f.) recreational shooting with ear plugs; g.) use of power tools; and if pertinent, h.) the current level of hearing acuity as it relates to the Veteran's age.  The rationale should address the possibility of delayed onset hearing loss, if it is determined the Veteran did not have a hearing loss disability in-service or within one year of separation from service.  

If the clinician cannot render an adequate opinion without an examination, the Veteran should be scheduled for such.

3.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss disability and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


